          Case 3:19-cv-00360-DCG Document 10 Filed 01/16/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

MOISES PEREZ,                                    §
                                                 §
               Plaintiff,                        §
v.                                               §              EP-19-CV-00360-DCG
                                                 §
BODEGA LATINA CORPORATION,                       §
d/b/a/ El Super,                                 §
                                                 §
               Defendant.                        §

                                  ORDER TO SHOW CAUSE

       On January 13, 2020, the Court issued an Order (ECF No. 6) requiring Plaintiff Moises

Perez to move for an entry of default and a default judgment because the record did not reflect

that Defendant Bodega Latina Corporation d/b/a El Super filed any responsive pleading to

Plaintiffs complaint. On the same day, Plaintiff moved for an entry of default, and thereafter,

Defendant filed an out-of-time answer. Defendant however did not seek leave of court to file

the out-of-time answer pursuant to Federal Rule of Civil Procedure 6(b)(l)(B). See Mommaerts

v. Hartford Life & Ace. Ins. Co., 472 F.3d 967, 968 (7th Cir. 2007) ("What [defendant] needed

was an extension of time to file its answer. Extensions may be granted, after the time for action

has passed, when justified by 'excusable neglect."' (citing Fed. R. Civ. P. 6(b))).

       IT IS THEREFORE ORDERED that Defendant SHALL SHOW CAUSE in writing

by January 20,2020, why the Court should not strike the out-of-time answer.

       So ORDERED and SIGNED this           py        of January 2020.
